Per Curiam.
The petitioner in this habeas corpus case appeals, following a grant of certification by the trial court, from the judgment rendered by the trial court in favor of the respondent. We fully agree with the respondent that the petitioner’s sole claim on appeal is not reviewable by us because the petitioner did not properly present it to the trial court, which also declined to rule on it for the same reason. The trial court did address and reject those claims of the petitioner which were raised by his petition. He does not take issue with the determination of those claims. The sole claim *809pressed on appeal, however, was not within the allegations of the petition, even read broadly, and was only presented to the trial court in the petitioner’s posttrial brief. Thus, the respondent had no timely notice that the claim was being litigated, and had no opportunity to introduce evidence to counter the claim. Moreover, even were we to review the petitioner’s claim, on the basis of the record available to us we would conclude that it is without merit.
There is no error.